Citation Nr: 1748575	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for left knee disability, to include as secondary to low back disability, left lower extremity radiculopathy, and bilateral ankle arthritis.

2. Entitlement to service connection for right knee disability, to include as secondary to low back disability, left lower extremity radiculopathy, and bilateral ankle arthritis.


REPRESENTATION

Appellant represented by:	James E. Conner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. In that rating decision, the RO denied service connection for a left and right knee disabilities.

In June 2012 the Board remanded the case to the RO for additional action.

In October 2012 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In March 2014 and March 2016 the Board again remanded the left and right knee disability service connection issues to the RO for additional action.


FINDINGS OF FACT

1. Left and right thigh injuries during service did not lead to any knee disability that continued through and after service.

2. Pain, strain, and patellofemoral syndrome in each knee after service is not related to any injury or disease during service.

3. Any posture or gait alteration due to lumbar disc disease, left lower extremity radiculopathy, and/or bilateral ankle arthritis has not caused or aggravated any current disorder of either knees.


CONCLUSIONS OF LAW

1. Current disability of the left knee was not incurred or aggravated in service, may be not presumed to be service-connected, and is not proximately due to, the result of, or aggravated by any service-connected disabilities. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. Current disability of the right knee was not incurred or aggravated in service, may be not presumed to be service-connected, and is not proximately due to, the result of, or aggravated by any service-connected disabilities. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2003 through 2017. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the October 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2012, 2014, and 2016 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Knee Disabilities

The Veteran reports that during service he experienced problems, including pain, in each of his knees. He states that problems, including pain, in each of his knees continued after his separation from service and through the present. He contends that problems affecting his low back, left lower extremity, and left and right ankles, which have been found to be service connected, affect his gait and posture. He contends that the altered gait and posture caused or have aggravated problems in both knees. 

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO describes the Veteran's service-connected low back disability as lumbar degenerative disc disease status post L5-S1 fusion. The Veteran also has service-connected radiculopathy in his left lower extremity that is associated with his lumbar spine disorder. He also has service-connected degenerative joint disease of his left and right ankles.

In September 1989, the Veteran completed a medical history and underwent a medical examination for entrance into service. The Veteran marked no for any history of trick or locked knee. An examiner marked normal for the condition of his lower extremities. During service, the Veteran had primary care treatment in September 1991 for pain in the back of his left thigh after playing basketball. The treating clinician noted tenderness and pain with motion of the muscle. Knee examination was normal. The clinician prescribed rest, limited weight bearing, and pain medication. The Veteran had primary care treatment in September 1992 when he was kicked above the right knee. The treating clinician found tenderness in the lower end of the quadriceps muscle. There was no swelling. The knee joint was intact. The clinician's impression was contusion. The clinician prescribed pain medication.

During service the Veteran had treatment on other occasions for musculoskeletal pain and injuries affecting areas other than his knees. In a March 1993 history, he marked no for any history of trick or locked knee. In a March 1993 examination, the examiner marked normal for the condition of his lower extremities. The Veteran's assembled service medical records do not include the report of any medical history or examination at or around the time of his January 1995 separation from service.

In January 1995 the Veteran submitted a claim for service connection and VA disability compensation for disorders of the back and heart. On VA medical examination in March 1995, he reported having infrequent episodes of low back pain. The examiner observed that he had normal carriage, posture, and gait. Deep tendon reflexes at the knees were normal.

In July 2003 the Veteran submitted a claim for service connection for disabilities of both knees. On VA examination in October 2003, he indicated that he had right knee problems during service that had continued through the present. He stated that he occasionally used support on that knee. He reported that during flare-ups of right knee problems he took ibuprofen. He stated that his present employment was mostly sedentary. On examination, the right knee had motion from 0 to 145 degrees. Drawer's, Lachman's, and McMurray's signs were negative. Medial and collateral ligaments were well intact. The examiner found that the current symptoms that the Veteran described were consistent with nonspecific ligamentous strain of the right knee. The examiner reached the opinion that the Veteran did not have a right knee problem that arose during his service and continued through the present to cause current knee complaints or problems.

In July 2009, the Veteran had private medical treatment for back and pelvic pain. In October 2009, he submitted a request to reopen a claim for service connection for bilateral knee problems. In February 2010, he had private medical treatment for pelvic pain, flank pain, and hematuria. In May 2010, he reported a many year history of low back pain and pain in his left lower extremity, including the hip, knee, and ankle. A treating clinician observed that he walked with an antalgic gait, favoring his left leg. The clinician's assessments were L5-S1 degenerative disc disease with left radiculopathy. In June 2010 the Veteran underwent back surgery, with fusion of the L5 and S1 vertebrae.

In VA treatment in July 2010, the Veteran reported having back pain since his 1990 to 1995 service. He stated that the back pain had progressed, and that he presently also had numbness and tingling in his left leg. He related that his back pain had kept him from working since February 2010. He reported the June 2010 back surgery. He indicated that his current job as a production operator required eight hours a day of standing and some stooping, pushing, and pulling. He related that in addition to chronic back pain he also had pain in his knees and his left ankle. In August 2010, he reported having fallen out of bed two weeks earlier, and having pain in his right hip and upper leg. He stated that it hurt to walk. The treating clinician noted pain on motion of the right hip and palpation of the right thigh. In September 2010, the Veteran reported ongoing pain down his right leg.

Records of ongoing VA treatment of the Veteran in October 2010 through October 2012 reflect ongoing severe back pain and some leg, knee, and ankle pain. In physical therapy in May 2011, the Veteran reported pain in his back and left lower extremity. A treating clinician observed that he stood in a posture bearing less weight on his left lower extremity, and flexed at the trunk due to pain. A list of his problems included osteoarthrosis involving the knee. In October 2011, a treating clinician observed that he walked with a nonantalgic gait. In March 2012, a treating clinician reported that he seemed to be in some pain when he walked.

In the October 2012 Board hearing, the Veteran stated that during service his duties were in construction. He related that he sustained back injuries during service, and that with the second injury his back pain was accompanied by pain down his left leg. He reported that his back pain continued after service. By 2010, he related, his back pain was so severe that he could barely walk or stand, and even sitting was difficult. He asserted that his back and leg pain affected his posture and gait, and that his knees became more painful. He also stated that he received treatment during service for knee problems. He indicated that after the knee treatment in service his knee problems continued, particularly with exercise that was required during service. He reported that knee problems continued after service, and that he addressed them with analgesics.

VA treatment records from February 2013 to March 2014 reflect the Veteran's ongoing low back and radicular symptoms. In February 2013 a clinician observed that he walked slowly, with a nonantalgic gait. In May 2013 the Veteran reported left ankle pain and swelling. The treating clinician observed that he walked using a cane and that his gait was labored.

On VA examination in June 2014, the Veteran indicated that with walking he had pain in both knees, but worse in the left knee. He expressed his belief that his knee problems were caused by problems with his back and ankles. The examiner reported having reviewed the Veteran's claims file. On examination, there was some limitation of flexion and pain with motion in both knees. On testing there was no evidence of instability in either knee. X-rays showed small effusion in the left knee, and a normal right knee. The examiner found that the Veteran had bilateral knee strain. The examiner expressed the opinion that it is less likely than not that the Veteran's left and right knee disorders were caused by any event in service. He explained that service treatment records did not show any knee condition, and that 2014 x-rays did not show any knee arthritis.

VA treatment records from August 2014 to April 2017 and private treatment records from March 2016 to February 2017 reflect ongoing low back pain. 

In VA examination in May 2016, the Veteran stated that his back problems led to an abnormal gait, which in turn led to pain in both knees. He stated that the knee pain began in about 2005 and progressed over time. He related that the knee pain was worse with walking, and that it made him unable to bend, stoop, or walk long distances. On examination, the left and right knees both had limitation of flexion, pain with extension, and pain with weight bearing. The left knee had tenderness at the patellar tendon and medial collateral ligament, and the right knee had tenderness at the patellar tendon. The examiner reported having reviewed the Veteran's claims file. The examiner found that the Veteran had strain of both knees. 

In November 2016, the Veteran had an informal conference with a Decision Review Officer at the RO. The Veteran asserted that, contrary to the statement of the 2016 VA examiner, he did have treatment during service for knee problems.

On VA examination in May 2017, the Veteran reported that his knees had been tender over the years. He expressed his belief that this was due to his back disability changing the way he has walked over the years. He stated that his knee problems made him unable to use stairs. The examiner reported having reviewed the Veteran's electronic claims file. On examination, in the left and right knees there was limitation of flexion. There was no tenderness, and no evidence of pain on motion or pain on weight bearing. There was crepitus. The examiner found that the Veteran had bilateral patellofemoral syndrome. The examiner expressed the opinion that it is less likely than not that the Veteran's left and right knee disorders were caused by any event in service, or were caused or aggravated by his back disability. In explanation, the examiner stated that there is insufficient clinical evidence that the current knee disorders were due to events during his service. She also explained that patellofemoral syndrome is caused by abnormal tracking of the patella, and is not caused by back disorders.

The Veteran currently has disorders in each knee, diagnosed as strain or patellofemoral syndrome. During service he was treated for pain near his left knee in 1991 and near his right knee in 1992. At each of those incidents, however, clinicians did not find any knee disorder. On examination later in service, in 1993, there were no complaints or findings of knee problems. There is no record of a service separation examination, but on VA examination soon after there were no complaints or findings of problems affecting either knee. Regarding the condition of the Veteran's knees during and soon after service, information recorded at the time is more persuasive than recollections made after several years. The greater persuasive weight of the evidence, then, is against incurrence in service and continuation after service of any left or right knee disorder. 

There was no clinical finding of arthritis in either of the Veteran's knees during the year following his separation from service, so there is no basis to presume service connection for any knee arthritis.

The Veteran contends that service-connected disabilities of his back, left lower extremity, and left and right ankles have affected the way he stands and walks, and that his altered posture and gait have caused or aggravated problems in his knees. In 1995, shortly after the Veteran's separation from service, a VA medical examiner observed that he had normal posture and gait. Medical records from 2010 forward contain a few observations about his posture and gait, with some clinicians noting that his posture and gait were altered and others that they were not.

Explaining that back disabilities do not cause patellofemoral syndrome, the disorder affecting the Veteran's knees, the 2017 VA examiner expressed the opinion that it is less likely than not that the Veteran's back disorder caused or aggravated his knee disorders. No clinician has supported a causal or aggravation relationship between his knee disorders and the effects of service-connected disorders on his posture and gait. On questions of medical relationships, clinical opinions carry greater persuasive weight than the opinions or assertions of persons without medical training. The greater persuasive weight of the evidence is against the Veteran's back disability, left lower extremity neuropathy, and bilateral ankle arthritis, and any resulting effects on posture and gait, having caused or aggravated the disorders, including patellofemoral syndrome, affecting his knees.

As the preponderance of the evidence is against the Veteran's current left and right knee disabilities having begun in service, having included arthritis that manifested within a year after his service, or having been caused or aggravated by posture and gait affects from his service-connected musculoskeletal disorders, the Board denies service connection for his left and right knee disabilities.


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


